DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7-14 and 16-24 are currently pending. Claims 6 and 15 have been canceled. 
Claims 21-24 have been added as new. Claims 1 and 12 have been currently amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Radcliffe et al. (US 2005/0045854 A1),
Radcliffe et al. ( see abstract, claims and examples) teach cholesteric liquid crystal composition ( liquid crystal composition) comprising a polymerizable liquid crystal compound [0048-0052]; and a copolymer containing a compound of formula (I), formula (II), or formula (III) is CH2=CH-COO-(CH2)2-O-Ph-COO-Ph-OCO-Ph-CF3 ( ( Examples 1: Compound 3e; [0098]) meeting the limitation of copolymer having general formula (X1) and (Y1) having a weight average molecular weight of less than 10,000 or 9,000 recited by the claims. Radcliffe et al. teach the process which makes a reflective film ( layer), comprising  a step 1 of forming a composition layer on a transparent base material not subjected to a uniaxial alignment using the liquid crystal composition; a step 2 of aligning a liquid crystal compound contained in the composition layer into a cholesteric liquid crystalline phase state; and a step 3 of fixing the cholesteric liquid crystalline phase ( Examples, Claims, and [0079-0083]).
It is admitted that the problem of invention concerning Claims 1 and 12 is providing the liquid crystal composition which can form the reflecting layer which is excellent in plane-like nature when it is considered as a coating film, and is excellent in diffuse reflection nature when forming in the layer which fixes a cholesteric liquid crystal layer as a description. On the other hand, including the repeating unit which contains as a copolymer the basis denoted by a general formula (X1), and the repeating unit denoted by a general formula (Y1) is specified to Claim 1. However, a general formula (X1) is described only with "-L11-CF2Xa", That is, in view of the whole repeating unit, only a part of substituents are specified, even * and a basic skeleton is not specified at all whether it is a unit in which it has liquid crystallinity, and "-L11-CF2Xa" is. - The substituent of a common liquid crystal compound called CF3 is included. A polymerizable group and a substituent change a little, or there is and in the technical field concerned. Considering being a technical common sense, [ that a property as a cholesteric liquid crystal layer also changes largely that a liquid crystal frame changes a little, or a non-liquid crystal structure changes a little ] Even if it is a case where "repeating units containing the basis denoted by a general formula (X1)" other than "CH2=CH-COO-(CH2)2-C6F13" currently specifically disclosed in the Example is used, It cannot be said that the reflecting layer which is excellent in plane-like nature when it is similarly considered as a coating film, and is excellent in diffuse reflection nature can be formed. Therefore -- from "CH2=CH-COO-(CH2)2-C6F13" currently specifically disclosed in the Example up to "the repeating unit containing the basis denoted by a general formula (X1)" concerning claim 1 in this application -- extension -- to -- it is not generalizable. Since the invention according to claim 12 is [ only being specified that a polymerizable group is an acrylate group (meta) and ] although it is narrow somewhat rather than Claim 1, from "CH2=CH-COO-(CH2)2-C6F13" currently specifically disclosed in the Example in a similar manner up to "the repeating unit originating in the monomer denoted by a general formula (X2)" concerning claim 12 in this application -- extension -- to -- it is not generalizable. 
Therefore, one of ordinary skill in the art would consider the oligomer of Radcliffe et al. to be the same as the copolymer recited in claims 1 and 12. 
The limitation “ wherein a content of a repeating unit derived from a monomer containing two or more polymerizable groups in the copolymer is less than 5 mol% with respect to all the repeating units” has been met due to none of the monomers of Radcliffe et al. containing two or more polymerizable groups in the copolymer is less than 5 mol% with respect to all the repeating units ( See examples and Tables 1 and 2).
Examiner notes claim 10 recites product by process language, “obtained by polymerizing the liquid crystal composition.” The liquid crystal composition is not a positive recitation in claim 10.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Examiner suggests amending claim 10 to recite “ A reflective layer  comprising the liquid crystal composition”. 
Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14 and 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722